Name: Council Directive 97/62/EC of 27 October 1997 adapting to technical and scientific progress Directive 92/43/EEC on the conservation of natural habitats and of wild fauna and flora
 Type: Directive
 Subject Matter: environmental policy;  natural environment;  technology and technical regulations
 Date Published: 1997-11-08

 Avis juridique important|31997L0062Council Directive 97/62/EC of 27 October 1997 adapting to technical and scientific progress Directive 92/43/EEC on the conservation of natural habitats and of wild fauna and flora Official Journal L 305 , 08/11/1997 P. 0042 - 0065COUNCIL DIRECTIVE 97/62/EC of 27 October 1997 adapting to technical and scientific progress Directive 92/43/EEC on the conservation of natural habitats and of wild fauna and flora THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Directive 92/43/EEC (1) and in particular the first paragraph of Article 19 thereof,Having regard to the proposal from the Commission,Whereas certain natural habitat types and species in Annexes I and II to Directive 92/43/EEC should be adapted to technical and scientific progress;Whereas the Interpretation Manual of European Union Habitats (EUR 15 version of April 1996) includes the new Natura 2000 codes which identify each natural habitat type; whereas the reference to the Corine code in Annex I to Directive 92/43/EEC should be replaced by a reference to the Natura 2000 code,HAS ADOPTED THIS DIRECTIVE:Article 1 Annexes I and II to Directive 92/43/EEC shall be replaced by the text in the Annex to this Directive.Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 31 December 1997. They shall forthwith inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States.Article 3 This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities.Article 4 This Directive is addressed to the Member States.Done at Luxembourg, 27 October 1997.For the CouncilThe PresidentR. GOEBBELS(1) OJ L 206, 22. 7. 1992, p. 7. Directive as amended by the 1994 Act of Accession.ANNEX 'ANNEX INATURAL HABITAT TYPES OF COMMUNITY INTEREST WHOSE CONSERVATION REQUIRES THE DESIGNATION OF SPECIAL AREAS OF CONSERVATIONInterpretationGuidance on the interpretation of habitat types is given in the "Interpretation Manual of European Habitats" as approved by the committee set up in Article 20 ("Habitats Committee") and published by the European Commission (1).The code corresponds to the Natura 2000 code.The sign "*" indicates priority habitat types.1. COASTAL AND HALOPHYTIC HABITATS>TABLE>2. COASTAL SAND DUNES AND INLAND DUNES>TABLE>3. FRESHWATER HABITATS>TABLE>4. TEMPERATE HEATH AND SCRUB>TABLE>5. SCLEROPHYLLOUS SCRUB (MATORRAL)>TABLE>6. NATURAL AND SEMI-NATURAL GRASSLAND FORMATIONS>TABLE>7. RAISED BOGS AND MIRES AND FENS>TABLE>8. ROCKY HABITATS AND CAVES>TABLE>9. FORESTS(Sub)natural woodland vegetation comprising native species forming forests of tall trees, with typical undergrowth, and meeting the following criteria: rare or residual, and/or hosting species of Community interest>TABLE>ANNEX IIANIMAL AND PLANT SPECIES OF COMMUNITY INTEREST WHOSE CONSERVATION REQUIRES THE DESIGNATION OF SPECIAL AREAS OF CONSERVATIONInterpretation(a) Annex II follows on from Annex I for the establishment of a consistent network of special areas of conservation.(b) The species listed in this Annex are indicated:- by the name of the species or subspecies, or- by all the species belonging to a higher taxon or to a designated part of that taxon.The abbreviation "spp." after the name of a family or genus designates all the species belonging to that family or genus.(c) SymbolsAn asterisk (*) before the name of a species indicates that it is a priority species.Most species listed in this Annex are also listed in Annex IV. Where a species appears in this Annex but does not appear in either Annex IV or Annex V, the species name is followed by the symbol (o); where a species which appears in this Annex also appears in Annex V but does not appear in Annex IV, its name is followed by the symbol (V).(a) ANIMALSVERTEBRATESMAMMALSINSECTIVORATalpidaeGalemys pyrenaicusCHIROPTERARhinolophidaeRhinolophus blasiiRhinolophus euryaleRhinolophus ferrumequinumRhinolophus hipposiderosRhinolophus mehelyiVespertilionidaeBarbastella barbastellusMiniopterus schreibersiMyotis bechsteiniMyotis blythiiMyotis capacciniiMyotis dasycnemeMyotis emarginatusMyotis myotisRODENTIASciuridae* Pteromys volans (Sciuropterus russicus)Spermophilus citellus (Citellus citellus)CastoridaeCastor fiber (except the Finnish and Swedish populations)MicrotidaeMicrotus cabrerae* Microtus oeconomus arenicolaCARNIVORACanidae* Alopex lagopus* Canis lupus (Spanish populations: only those south of the Duero; Greek populations: only south of the 39th parallel; Finnish populations excepted)Ursidae* Ursus arctos (except the Finnish and Swedish populations)Mustelidae* Gulo guloLutra lutraMustela lutreolaFelidaeLynx lynx (excpt the Finnish populations)* Lynx pardinusPhocidaeHalichoerus grypus (V)* Monachus monachusPhoca hispida bottnica (o)* Phoca hispida saimensisPhoca vitulina (V)ARTIODACTYLACervidae* Cervus elaphus corsicanusRangifer tarandus fennicus (o)BovidaeCapra aegagrus (natural populations)* Capra pyrenaica pyrenaicaOvis gmelini musimon (Ovis ammon musimon) (natural populations - Corsica and Sardinia)* Rupicapra pyrenaica ornata (Rupicapra rupicapra ornata)Rupicapra rupicapra balcanicaCETACEAPhocoena phocoenaTursiops truncatusREPTILESCHELONIA (TESTUDINES)TestudinidaeTestudo graecaTestudo hermanniTestudo marginataCheloniidae* Caretta carettaEmydidaeEmys orbicularisMauremys caspicaMauremys leprosaSAURIALacertidaeGallotia galloti insulanagae* Gallotia simonyiLacerta bonnali (Lacerta monticola)Lacerta monticolaLacerta schreiberiPodarcis lilfordiPodarcis pityusensisScincidaeChalcides somonyi (Chalcides occidentalis)GekkonidaePhyllodactylus europaeusOPHIDIA (SERPENTES)ColubridaeElaphe quatuorlineataElaphe situlaViperidae* Macrovipera schweizeri (Vipera lebetina schweizeri)Vipera ursiniiAMPHIBIANSCAUDATASalamandridaeChioglossa lusitanicaMertensiella luschani (Salamandra luschani)* Salamandra atra auroraeSalamandrina terdigitataTriturus carnifex (Triturus cristatus carnifex)Triturus cristatus (Triturus cristatus cristatus)Triturus dobrogicus (Triturus cristatus dobrogicus)Triturus karelinii (Triturus cristatus karelinii)ProteidaeProteus anguinusPlethodontidaeHydromantes (Speleomantes) ambrosiiHydromantes (Speleomantes) flavusHydromantes (Speleomantes) geneiHydromantes (Speleomantes) imperialisHydromantes (Speleomantes) strinatiiHydromantes (Speleomantes) supramontesANURADiscoglossidae* Alytes muletensisBombina bombinaBombina variegataDiscoglossus galganoi (including Discoglossus "jeanneae")Discoglossus montalentiiDiscoglossus sardusRanidaeRana latasteiPelobatidae* Pelobates fuscus insubricusFISHPETROMYZONIFORMESPetromyzonidaeEudontomyzon spp. (o)Lampetra fluviatilis (V) (except the Finnish and Swedish populations)Lampetra planeri (o) (except the Finnish and Swedish populations)Lethenteron zanandreai (V)Petromyzon marinus (o) (except the Swedish populations)ACIPENSERIFORMESAcipenseridae* Acipenser naccarii* Acipenser sturioCLUPEIFORMESClupeidaeAlosa spp. (V)SALMONIFORMESSalmonidaeHucho hucho (natural populations) (V)Salmo macrostigma (o)Salmo marmoratus (o)Salmo salar (only in fresh water) (V) (except the Finnish populations)Coregonidae* Coregonus oxyrhynchus (anadromous populations in certain sectors of the North Sea)CYPRINIFORMESCyprinidaeAlburnus albidus (o) (Alburnus vulturius)Anaecypris hispanicaAspius aspius (o) (except the Finnish populations)Barbus comiza (V)Barbus meridionalis (V)Barbus plebejus (V)Chondrostoma genei (o)Chondrostoma lusitanicum (o)Chondrostoma polylepis (o) (including C. willkommi)Chalcalburnus chalcoides (o)Chondrostoma soetta (o)Chondrostoma toxostoma (o)Gobio albipinnatus (o)Gobio uranoscopus (o)Iberocypris palaciosi (o)* Ladigesocypris ghigii (o)Leuciscus lucumonis (o)Leuciscus souffia (o)Phoxinellus spp. (o)Rhodeus sericeus amarus (o)Rutilus alburnoides (o)Rutilus arcasii (o)Rutilus frisii meidingeri (o)Rutilus lemmingii (o)Rutilus macrolepidotus (o)Rutilus pigus (o)Rutilus rubilio (o)Scardinius graecus (o)CobitidaeCobitis taenia (o) (except the Finnish populations)Cobitis trichonica (o)Misgurnus fossilis (o)Sabanejewia aurata (o)Sabanejewia larvata (o) (Cobitis larvata and Cobitis conspersa)SILURIFORMESSiluridaeSilurus aristotelis (V)ATHERINIFORMESCyprinodontidaeAphanius iberus (o)Aphanius fasciatus (o)* Valencia hispanica* Valencia letourneuxi (Valencia hispanica)PERCIFORMESPercidaeGymnocephalus schraetzer (V)Zingel spp. [(o) except Zingel asper and Zingel zingel (V)]GobiidaeKnipowitschia (Padogobius) panizzae (o)Padogobius nigricans (o)Pomatoschistus canestrini (o)SCORPANIFORMESCottidaeCottus gobio (o) (except the Finnish populations)Cottus petiti (o)INVERTEBRATESARTHROPODSCRUSTACEADecapodaAustropotamobius pallipes (V)INSECTAColeopteraAgathidium pulchellum (o)Boros schneideri (o)Buprestis splendens* Carabus menetriesi pacholei* Carabus olympiaeCerambyx cerdoCorticaria planula (o)Cucujus cinnaberinusDytiscus latissimusGraphoderus bilineatusLimoniscus violaceus (o)Lucanus cervus (o)Macroplea pubipennis (o)Mesosa myops (o)Morimus funereus (o)* Osmoderma eremitaOxyporus mannerheimii (o)Pytho kolwensis (o)* Rosalia alpinaStephanopachys linearis (o)Stephanopachys substriatus (o)Xyletinus tremulicola (o)HemipteraAradus angularis (o)LepidopteraAgriades glandon aquilo (o)* Callimorpha (Euplagia, Panaxia) quadripunctaria (o)Clossiana improba (o)Coenonympha oedippusErebia calcariaErebia christiErebia medusa polaris (o)Eriogaster cataxEuphydryas (Eurodryas, Hypodryas) aurinia (o)Graellsia isabellae (V)Hesperia comma catena (o)Hypodryas maturnaLycaena disparMaculinea nausithousMaculinea teleiusMelanargia argePapilio hospitonPlebicula golgusXestia borealis (o)Xestia brunneopicta (o)MantodeaApteromantis apteraOdonataCoenagrion hylas (o)Coenagrion mercuriale (o)Cordulegaster trinacriaeGomphus grasliniiLeucorrhina pectoralisLindenia tetraphyllaMacromia splendensOphiogomphus ceciliaOxygastra curtisiiOrthopteraBaetica ustulataARACHNIDAPseudoscorpionesAnthrenochernes stellae (o)MOLLUSCSGASTROPODACaseolus calculusCaseolus commixtaCaseolus sphaerulaDiscula leacockianaDiscula tabellataDiscus guerinianusElona quimperianaGeomalacus maculosusGeomitra moniziana* Helicopsis striata austriaca (o)Idiomela (Helix) subplicataLeiostyla abbreviataLeiostyla cassidaLeiostyla corneocostataLeiostyla gibbaLeiostyla lamellosaVertigo angustior (o)Vertigo genesii (o)Vertigo geyeri (o)Vertigo moulinsiana (o)BIVALVIAUnionoidaMargaritifera durrovensis (Margaritifera margaritifera) (V)Margaritifera margaritifera (V)Unio crassus(b) PLANTSPTERIDOPHYTAASPLENIACEAEAsplenium jahandiezii (Litard.) RouyBLECHNACEAEWoodwardia radicans (L.) Sm.DICKSONIACEAECulcita macrocarpa C. PreslDRYOPTERIDACEAEDiplazium sibiricum (Turcz. ex Kunze) Kurata* Dryopteris corleyi Fraser-Jenk.Dryopteris fragans (L.) SchottHYMENOPHYLLACEAETrichomanes speciosum Willd.ISOETACEAEIsoetes boryana DurieuIsoetes malinverniana Ces. & De Not.MARSILEACEAEMarsilea batardae LaunertMarsilea quadrifolia L.Marsilea strigosa Willd.OPHIOGLOSSACEAEBotrychium simplex Hitchc.Ophioglossum polyphyllum A. BraunGYMNOSPERMAEPINACEAE* Abies nebrodensis (Lojac.) MatteiANGIOSPERMAEALISMATACEAE* Alisma wahlenbergii (Holmberg) Juz.Caldesia parnassifolia (L.) Parl.Luronium natans (L.) Raf.AMARYLLIDACEAELeucojum nicaeense Ard.Narcissus asturiensis (Jordan) PugsleyNarcissus calcicola MendonÃ §aNarcissus cyclamineus DC.Narcissus fernandesii G. PedroNarcissus humilis (Cav.) Traub* Narcissus nevadensis PugsleyNarcissus pseudonarcissus L. subsp. nobilis (Haw.) A. FernandesNarcissus scaberulus Henriq.Narcissus triandrus L. subsp. capax (Salisb.) D. A. Webb.Narcissus viridiflorus SchousboeBORAGINACEAE* Anchusa crispa Viv.* Lithodora nitida (H. Ern) R. FernandesMyosotis lusitanica SchusterMyosotis rehsteineri Wartm.Myosotis retusifolia R. AfonsoOmphalodes kuzinskyanae Willk.* Omphalodes littoralis Lehm.Solenanthus albanicus (Degen & al.) Degen & Baldacci* Symphytum cycladense Pawl.CAMPANULACEAEAsyneuma giganteum (Boiss.) Bornm.* Campanula sabatia De Not.Jasione crispa (Pourret) Samp. subsp. serpentinica Pinto da SilvaJasione lusitanica A. DC.CARYOPHYLLACEAEArenaria ciliata L. ssp. pseudofrigida Ostenf. & O.C. DahlArenaria humifusa Wahlenberg* Arenaria nevadensis Boiss. & ReuterArenaria provincialis Chater & HallidayDianthus arenarius L. subsp. arenariusDianthus cintranus Boiss. & Reuter subsp. cintranus Boiss. & ReuterDianthus marizii (Samp.) Samp.Dianthus rupicola Biv.* Gypsophila papillosa P. PortaHerniaria algarvica Chaudhri* Herniaria latifolia Lapeyr. subsp. litardierei GamisHerniaria lusitanica (Chaudhri) subsp. berlengiana ChaudhriHerniaria maritima LinkMoehringia lateriflora (L.) Fenzl.Moehringia tommasinii Marches.Petrocoptis grandiflora Rothm.Petrocoptis montsicciana O. Bolos & Rivas Mart.Petrocoptis pseudoviscosa Fernandez CasasSilene furcata Rafin. ssp. angustiflora (Rupr.) Walters* Silene hicesiae Brullo & SignorelloSilene hifacensis Rouy ex Willk.* Silene holzmanii Heldr. ex Boiss.Silene longicilia (Brot.) Otth.Silene mariana Pau* Silene orphanidis Boiss.* Silene rothmaleri Pinto da Silva* Silene velutina Pourret ex Loisel.CHENOPODIACEAE* Bassia (Kochia) saxicola (Guss.) A. J. Scott* Salicornia veneta Pignatti & LausiCISTACEAECistus palhinhae IngramHalimium verticillatum (Brot.) SennenHelianthemum alypoides Losa & Rivas GodayHelianthemum caput-felis Boiss.* Tuberaria major (Willk.) Pinto da Silva & RozeiraCOMPOSITAE* Anthemis glaberrima (Rech. f.) GreuterArtemisia campestris L. subsp. bottnica A.N. LundstrÃ ¶m ex Kindb.* Artemisia granatensis Boiss.* Artemisia laciniata Willd.Artemisia oelandica (Besser) Komaror* Artemisia pancicii (Janka) Ronn.* Aster pyrenaeus Desf. ex DC* Aster sorrentinii (Tod) Lojac.* Carduus myriacanthus Salzm. ex DC.* Centaurea alba L. subsp. heldreichii (Halacsy) Dostal* Centaurea alba L. subsp. princeps (Boiss. & Heldr.) Gugler* Centaurea attica Nyman subsp. megarensis (Halacsy & Hayek) Dostal* Centaurea balearica J. D. Rodriguez* Centaurea borjae Valdes-Berm. & Rivas Goday* Centaurea citricolor Font QuerCentaurea corymbosa PourretCentaurea gadorensis G. Blanca* Centaurea horrida Badaro* Centaurea kalambakensis Freyn & Sint.Centaurea kartschiana Scop.* Centaurea lactiflora HalacsyCentaurea micrantha Hoffmanns. & Link subsp. herminii (Rouy) DostÃ ¡l* Centaurea niederi Heldr.* Centaurea peucedanifolia Boiss. & Orph.* Centaurea pinnata PauCentaurea pulvinata (G. Blanca) G. BlancaCentaurea rothmalerana (ArÃ ¨nes) DostÃ ¡lCentaurea vicentina Mariz* Crepis crocifolia Boiss. & Heldr.Crepis granatensis (Willk.) B. Blanca & M. CuetoCrepis tectorum L. subsp. nigrescensErigeron frigidus Boiss. ex DC.Hymenostemma pseudanthemis (Kunze) Willd.* Jurinea cyanoides (L.) Reichenb.* Jurinea fontqueri Cuatrec.* Lamyropsis microcephala (Moris) Dittrich & GreuterLeontodon microcephalus (Boiss. ex DC.) Boiss.Leontodon boryi Boiss.* Leontodon siculus (Guss.) Finch & SellLeuzea longifolia Hoffmanns. & LinkLigularia sibirica (L.) Cass.Santolina impressa Hoffmanns. & LinkSantolina semidentata Hoffmanns. & Link* Senecio elodes Boiss. ex DC.Senecio jacobea L. subsp. gotlandicus (Neuman) SternerSenecio nevadensis Boiss. & ReuterCONVOLVULACEAE* Convolvulus argyrothamnus Greuter* Gonvolvulus fernandesii Pinto da Silva & TelesCRUCIFERAEAlyssum pyrenaicum Lapeyr.Arabis sadina (Samp.) P. Cout.* Biscutella neustriaca BonnetBiscutella vincentina (Samp.) Rothm.Boleum asperum (Pers.) DesvauxBrassica glabrescens PoldiniBrassica insularis Moris* Brassica macrocarpa Guss.Braya linearis Rouy* Coincya rupestris Rouy* Coronopus navasii PauDiplotaxis ibicensis (Paul) Gomez-Campo* Diplotaxis siettiana MaireDiplotaxis vicentina (P. Cout.) Rothm.Draba cacuminum Elis EkmanDraba cinerea AdamsErucastrum palustre (Pirona) Vis.* Iberis arbuscula RunemarkIberis procumbens Lange subsp. microcarpa Franco & Pinto da Silva* Jonopsidium acaule (Desf.) Reichenb.Jonopsidium savianum (Caruel) Ball ex Arcang.Rhynchosinapis erucastrum (L.) Dandy ex Clapham subsp. cintrana (Coutinho)Franco & P. Silva [Coincya cintrana (P. Cout.) Pinto da Silva]Sisymbrium cavanillesianum Valdes & CastroviejoSisymbrium supinum L.CYPERACEAECarex holostoma Drejer* Carex panormitana Guss.Eleocharis carniolica KochDIOSCOREACEAE* Borderea chouardii (Gaussen) HeslotDROSERACEAEAldrovanda vesiculosa L.EUPHORBIACEAE* Euphorbia margalidiana Kuhbier & LewejohannEuphorbia transtagana Boiss.GENTIANACEAE* Centaurium rigualii Esteve* Centaurium somedanum LainzGentiana ligustica R. de Vilm. & ChopinetGentianella anglica (Pugsley) E. F. WarburgGERANIACEAE* Erodium astragaloides Boiss. & ReuterErodium paularense Fernandez-Gonzalez & Izco* Erodium rupicola Boiss.GLOBULARIACEAE* Globularia stygia Orph. ex Boiss.GRAMINEAEArctagrostis latifolia (R. Br.) Griseb.Arctophila fulva (Trin.) N. J. AndersonAvenula hackelii (Henriq.) HolubBromus grossus Desf. ex DC.Calamagrostis chalybaea (Laest.) FriesCinna latifolia (Trev.) Griseb.Coleanthus subtilis (Tratt.) SeidlFestuca brigantina (Markgr.-Dannenb.) Markgr.-Dannenb.Festuca duriotagana Franco & R. AfonsoFestuca elegans Boiss.Festuca henriquesii Hack.Festuca summilusitanica Franco & R. AfonsoGaudinia hispanica Stace & TutinHolcus setiglumis Boiss. & Reuter subsp. duriensis Pinto da SilvaMicropyropsis tuberosa Romero - Zarco & CabezudoPseudarrhenatherum pallens (Link) J. HolubPuccinellia phryganodes (Trin.) Scribner + Merr.Puccinellia pungens (Pau) Paunero* Stipa austroitalica Martinovsky* Stipa bavarica Martinovsky & H. Scholz* Stipa styriaca Martinovsky* Stipa veneta MoraldoTrisetum subalpestre (Hartman) NeumanGROSSULARIACEAE* Ribes sardoum MartelliHIPPURIDACEAEHippuris tetraphylla L. Fil.HYPERICACEAE* Hypericum aciferum (Greuter) N.K.B. RobsonJUNCACEAEJuncus valvatus LinkLuzula arctica BlyttLABIATAEDracocephalum austriacum L.* Micromeria taygetea P. H. DavisNepeta dirphya (Boiss.) Heldr. ex Halacsy* Nepeta sphaciotica P. H. DavisOriganum dictamnus L.Sideritis incana subsp. glauca (Cav.) MalagarrigaSideritis javalambrensis PauSideritis serrata Cav. ex Lag.Teucrium lepicephalum PauTeucrium turredanum Losa & Rivas Goday* Thymus camphoratus Hoffmanns. & LinkThymus carnosus Boiss.* Thymus lotocephalus G. LÃ ³pez & R. Morales (Thymus cephalotos L.)LEGUMINOSAEAnthyllis hystrix Cardona, Contandr. & E. Sierra* Astragalus algarbiensis Coss. ex Bunge* Astragalus aquilanus AnzaloneAstragalus centralpinus Braun-Blanquet* Astragalus maritimus MorisAstragalus tremolsianus Pau* Astragalus verrucosus Moris* Cytisus aeolicus Guss. ex Lindl.Genista dorycnifolia Font QuerGenista holopetala (Fleischm. ex Koch) BaldacciMelilotus segetalis (Brot.) Ser. subsp. fallax Franco* Ononis hackelii LangeTrifolium saxatile All.* Vicia bifoliolata J.D. RodriguezLENTIBULARIACEAEPinguicula nevadensis (Lindb.) CasperLILIACEAEAllium grosii Font Quer* Androcymbium rechingeri Greuter* Asphodelus bento-rainhae P. SilvaHyacinthoides vicentina (Hoffmans. & Link) Rothm.* Muscari gussonei (Parl.) Tod.LINACEAE* Linum muelleri Moris (Linum maritimum muelleri)LYTHRACEAE* Lythrum flexuosum Lag.MALVACEAEKosteletzkya pentacarpos (L.) Ledeb.NAJADACEAENajas flexilis (Willd.) Rostk. & W.L. SchmidtNajas tenuissima (A. Braun) MagnusORCHIDACEAECalypso bulbosa L.* Cephalanthera cucullata Boiss. & Heldr.Cypripedium calceolus L.Gymnigritella runei Teppner & KleinLiparis loeselii (L.) Rich.* Ophrys lunulata Parl.Platanthera obtusata (Pursh) subsp. oligantha (Turez.) HultenPAEONIACEAEPaeonia cambessedesii (Willk.) Willk.Paeonia parnassica TzanoudakisPaeonia clusii F.C. Stern subsp. rhodia (Stearn) TzanoudakisPALMAEPhoenix theophrasti GreuterPAPAVERACEAECorydalis gotlandica LidÃ ©nPapaver laestadianum (Nordh.) Nordh.Papaver radicatum Rottb. subsp. hyperboreum Nordh.PLANTAGINACEAEPlantago algarbiensis Sampaio (Plantago bracteosa (Willk.) G. Sampaio)Plantago almogravensis FrancoPLUMBAGINACEAEArmeria berlengensis Daveau* Armeria helodes Martini & PoldArmeria neglecta GirardArmeria pseudarmeria (Murray) Mansfeld* Armeria rouyana DaveauArmeria soleirolii (Duby) GodronArmeria velutina Welw. ex Boiss. & ReuterLimonium dodartii (Girard) O. Kuntze subsp. lusitanicum (Daveau) Franco* Limonium insulare (Beg. & Landi) Arrig. & DianaLimonium lanceolatum (Hoffmans. & Link) FrancoLimonium multiflorum Erben* Limonium pseudolaetum Arrig. & Diana* Limonium strictissimum (Salzmann) Arrig.POLYGONACEAEPersicaria foliosa (H. Lindb.) Kitag.Polygonum praelongum Coode & CullenRumex rupestris Le GallPRIMULACEAEAndrosace mathildae LevierAndrosace pyrenaica Lam.* Primula apennina WidmerPrimula nutans GeorgiPrimula palinuri PetagnaPrimula scandinavica BruunSoldanella villosa Darracq.RANUNCULACEAE* Aconitum corsicum Gayer (Aconitum napellus subsp. corsicum)Adonis distorta Ten.Aquilegia bertolonii SchottAquilegia kitaibelii Schott* Aquilegia pyrenaica D.C. subsp. cazorlensis (Heywood) Galiano* Consolida samia P.H. DavisPulsatilla patens (L.) MillerPulsatilla vulgaris Hill. subsp. gotlandica (Johanss.) Zaemelis & PaegleRanunculus lapponicus L.* Ranunculus weyleri MaresRESEDACEAE* Reseda decursiva Forssk.ROSACEAEAgrimonia pilosa LedebourPotentilla delphinensis Gren. & GodronSorbus teodori LiljeforsRUBIACEAE* Galium litorale Guss.* Galium viridiflorum Boiss. & ReuterSALICACEAESalix salvifolia Brot. subsp. australis FrancoSANTALACEAEThesium ebracteatum HayneSAXIFRAGACEAESaxifraga berica (Beguinot) D.A. WebbSaxifraga florulenta MorettiSaxifraga hirculus L.Saxifraga osloÃ «nsis KnabenSaxifraga tombeanensis Boiss. ex Engl.SCROPHULARIACEAEAntirrhinum charidemi LangeChaenorrhinum serpyllifolium (Lange) Langesubsp. lusitanicum R. Fernandes* Euphrasia genargentea (Feoli) DianaEuphrasia marchesettii Wettst. ex Marches.Linaria algarviana Chav.Linaria coutinhoi ValdÃ ©s* Linaria ficalhoana RouyLinaria flava (Poiret) Desf.* Linaria hellenica Turrill* Linaria ricardoi Cout.* Linaria tursica B. Valdes & CabezudoLinaria tonzigii LonaOdontites granatensis Boiss.Verbascum litigiosum Samp.Veronica micrantha Hoffmanns. & Link* Veronica oetaea L.-A. GustavssonSOLANACEAE* Atropa baetica Willk.THYMELAEACEAEDaphne petraea Leybold* Daphne rodriguezii TexidorULMACEAEZelkova abelicea (Lam.) Boiss.UMBELLIFERAE* Angelica heterocarpa LloydAngelica palustris (Besser) Hoffm.* Apium bermejoi LlorensApium repens (Jacq.) Lag.Athamanta cortiana Ferrarini* Bupleurum capillare Boiss. & Heldr.* Bupleurum kakiskalae GreuterEryngium alpinum L.* Eryngium viviparum Gay* Laserpitium longiradium Boiss.* Naufraga balearica Constans & Cannon* Oenanthe conioides LangePetagnia saniculifolia Guss.Rouya polygama (Desf.) Coincy* Seseli intricatum Boiss.Thorella verticillatinundata (Thore) Briq.VALERIANACEAECentranthus trinervis (Viv.) BeguinotVIOLACEAE* Viola hispida Lam.Viola jaubertiana Mares & VigineixViola rupestris F.W. Schmidt subsp. relicta JalasLower plantsBRYOPHYTABruchia vogesiaca Schwaegr. (o)Bryhnia novae-angliae (Sull & Lesq.) Grout (o)* Bryoerythrophyllum campylocarpum (C. MÃ ¼ll.) Crum. (Bryoerythrophyllum machadoanum (Sergio) M. O. Hill) (o)Buxbaumia viridis (Moug.) Moug. & Nestl. (o)Cephalozia macounii (Aust.) Aust. (o)Cynodontium suecicum (H. Arn. & C. Jens.) I. Hag. (o)Dichelyma capillaceum (Dicks) Myr. (o)Dicranum viride (Sull. & Lesq.) Lindb. (o)Distichophyllum carinatum Dix. & Nich. (o)Drepanocladus (Hamatocaulis) vernicosus (Mitt.) Warnst. (o)Encalypta mutica (I. Hagen) (o)Hamatocaulis lapponicus (Norrl.) HedenÃ ¤s (o)Herzogiella turfacea (Lindb.) I. Wats. (o)Hygrohypnum montanum (Lindb.) Broth. (o)Jungermannia handelii (Schiffn.) Amak. (o)Mannia triandra (Scop.) Grolle (o)* Marsupella profunda Lindb. (o)Meesia longiseta Hedw. (o)Nothothylas orbicularis (Schwein.) Sull. (o)Orthothecium lapponicum (Schimp.) C. Hartm. (o)Orthotrichum rogeri Brid. (o)Petalophyllum ralfsii (Wils.) Nees & Gott. (o)Plagiomnium drummondii (Bruch & Schimp.) T. Kop. (o)Riccia breidleri Jur. (o)Riella helicophylla (Bory & Mont.) Mont. (o)Scapania massolongi (K. MÃ ¼ll.) K. MÃ ¼ll. (o)Sphagnum pylaisii Brid. (o)Tayloria rudolphiana (Garov) B. & S. (o)Tortella rigens (N. Alberts) (o)SPECIES FOR MACARONESIAPTERIDOPHYTAHYMENOPHYLLACEAEHymenophyllum maderensis Gibby & LovisDRYOPTERIDACEAE* Polystichum drepanum (Sw.) C. Presl.ISOETACEAEIsoetes azorica Durieu & Paiva ex MildeMARSILEACEAE* Marsilea azorica Launert & PaivaANGIOSPERMAEASCLEPIADACEAECaralluma burchardii N. E. Brown* Ceropegia chrysantha Svent.BORAGINACEAEEchium candicans L. fil.* Echium gentianoides Webb & CoincyMyosotis azorica H. C. WatsonMyosotis maritima Hochst. in Seub.CAMPANULACEAE* Azorina vidalii (H. C. Watson) FeerMusschia aurea (L. f.) DC.* Musschia wollastonii LoweCAPRIFOLIACEAE* Sambucus palmensis LinkCARYOPHYLLACEAESpergularia azorica (Kindb.) LebelCELASTRACEAEMaytenus umbellata (R. Br.) Mabb.CHENOPODIACEAEBeta patula Ait.CISTACEAECistus chinamadensis Banares & Romero* Helianthemum bystropogophyllum Svent.COMPOSITAEAndryala crithmifolia Ait.* Argyranthemum lidii HumphriesArgyranthemum thalassophylum (Svent.) Hump.Argyranthemum winterii (Svent.) Humphries* Atractylis arbuscula Svent. & MichaelisAtractylis preauxiana Schultz.Calendula maderensis DC.Cheirolophus duranii (Burchard) HolubCheirolophus ghomerytus (Svent.) HolubCheirolophus junonianus (Svent.) HolubCheirolophus massonianus (Lowe) Hansen & Sund.Cirsium latifolium LoweHelichrysum gossypinum WebbHelichrysum monogynum Burtt & Sund.Hypochoeris oligocephala (Svent. & Bramw.) Lack* Lactuca watsoniana Trel.* Onopordum nogalesii Svent.* Onorpordum carduelinum Bolle* Pericallis hadrosoma (Svent.) B. NordPhagnalon benettii LoweStemmacantha cynaroides (Chr. Son. in Buch) DittSventenia bupleuroides Font Quer* Tanacetum ptarmiciflorum Webb & BerthCONVOLVULACEAE* Convolvulus caput-medusae Lowe* Convolvulus lopez-socasii Svent.* Convolvulus massonii A. Dietr.CRASSULACEAEAeonium gomeraense PraegerAeonium saundersii BolleAichryson dumosum (Lowe) Praeg.Monanthes wildpretii Banares & ScholzSedum brissemoretii Raymond-HametCRUCIFERAE* Crambe arborea Webb ex ChristCrambe laevigata DC. ex Christ* Crambe sventenii R. Petters ex Bramwell & Sund.* Parolinia schizogynoides Svent.Sinapidendron rupestre (Ait.) LoweCYPERACEAECarex malato-belizii RaymondDIPSACACEAEScabiosa nitens Roemer & J. A. SchultesERICACEAEErica scoparia L. subsp. azorica (Hochst.) D. A. WebbEUPHORBIACEAE* Euphorbia handiensis BurchardEuphorbia lambii Svent.Euphorbia stygiana H. C. WatsonGERANIACEAE* Geranium maderense P. F. YeoGRAMINEAEDeschampsia maderensis (Haeck. & Born.) Buschm.Phalaris maderensis (Menezes) MenezesGLOBULARIACEAE* Globularia ascanii D. Bramwell & Kunkel* Globularia sarcophylla Svent.LABIATAE* Sideritis cystosiphon Svent.* Sideritis discolor (Webb ex de Noe) BolleSideritis infernalis BolleSideritis marmorea BolleTeucrium abutiloides L'HÃ ©r.Teucrium betonicum L'HÃ ©r.LEGUMINOSAE* Anagyris latifolia Brouss. ex. Willd.Anthyllis lemanniana Lowe* Dorycnium spectabile Webb & Berthel* Lotus azoricus P. W. BallLotus callis-viridis D. Bramwell & D. H. Davis* Lotus kunkelii (E. Chueca) D. Bramwell & al.* Teline rosmarinifolia Webb & Berthel.* Teline salsoloides Arco & Acebes.Vicia dennesiana H. C. WatsonLILIACEAE* Androcymbium psammophilum Svent.Scilla maderensis MenezesSemele maderensis CostaLORANTHACEAEArceuthobium azoricum Wiens & Hawksw.MYRICACEAE* Myrica rivas-martinezii Santos.OLEACEAEJasminum azoricum L.Picconia azorica (Tutin) Knobl.ORCHIDACEAEGoodyera macrophylla LowePITTOSPORACEAE* Pittosporum coriaceum Dryand. ex. Ait.PLANTAGINACEAEPlantago malato-belizii LawalreePLUMBAGINACEAE* Limonium arborescens (Brouss.) KuntzeLimonium dendroides Svent.* Limonium spectabile (Svent.) Kunkel & Sunding* Limonium sventenii Santos & Fernandez GalvanPOLYGONACEAERumex azoricus Rech. fil.RHAMNACEAEFrangula azorica TutinROSACEAE* Bencomia brachystachya Svent.Bencomia sphaerocarpa Svent.* Chamaemeles coriacea Lindl.Dendriopoterium pulidoi Svent.Marcetella maderensis (Born.) Svent.Prunus lusitanica L. subsp. azorica (Mouillef.) FrancoSorbus maderensis (Lowe) DodeSANTALACEAEKunkeliella subsucculenta KammerSCROPHULARIACEAE* Euphrasia azorica H. C. WatsonEuphrasia grandiflora Hochst. in Seub.* Isoplexis chalcantha Svent. & O'ShanahanIsoplexis isabelliana (Webb & Berthel.) MasferrerOdontites holliana (Lowe) Benth.Sibthorpia peregrina L.SOLANACEAE* Solanum lidii SundingUMBELLIFERAEAmmi trifoliatum (H. C. Watson) TreleaseBupleurum handiense (Bolle) KunkelChaerophyllum azoricum TreleaseFerula latipinna SantosMelanoselinum decipiens (Schrader & Wendl.) Hoffm.Monizia edulis LoweOenanthe divaricata (R. Br.) Mabb.Sanicula azorica Guthnick ex Seub.VIOLACEAEViola paradoxa LoweLower plantsBRYOPHYTA* Echinodium spinosum (Mitt.) Jur. (o)* Thamnobryum fernandesii Sergio (o)`(1) "Interpretation manual of European Union habitats, version EUR 15" adopted by the Habitats Committee on 25 April 1996, European Commission, DG XI.